              Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                              )
UNITED STATES OF AMERICA                      ) Criminal No. 1:18-cr-10461-JGD
                                              )
        v.                                    )
                                              )
EV3, INC.,                                    )
                                              )
                 Defendant.                   )
                                              )

                           EV3, INC’S SENTENCING MEMORANDUM

             Defendant ev3, Inc. submits this memorandum in support of the parties’ sentencing

 recommendation set forth in the Plea Agreement, dated and filed December 7, 2018 (ECF No.

 8).1

             The Plea Agreement now before the Court for approval was entered into pursuant to

 Federal Rule of Criminal Procedure 11(c)(1)(C). This resolution is the culmination of a multi-

 year investigation by the Department of Justice and the United States Attorney’s Office for the

 District of Massachusetts that commenced in 2011. Over time, this matter involved dozens of

 witness interviews and grand jury testimony, more than two dozen substantive presentations, and

 extensive settlement negotiations, including experts retained for purposes of damages analysis.

 ev3 and DOJ eventually negotiated an agreement that calls for the imposition of significant

 financial penalties, including a fine of $11,900,000 and forfeiture of $6,000,000, as well as

 compliance terms reflected in a Side Letter between Medtronic plc—which acquired ev3, via its

 2015 acquisition of Covidien plc, more than five years after the conduct at issue—and DOJ,

 providing for certain compliance measures and government oversight through mid-2021. See

 Side Letter, ECF No. 8 (Ex. B).



                                                 1
             Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 2 of 15



           Under the terms of Rule 11(c)(1)(C), this Court is authorized to either accept or reject the

sentence recommended in the Plea Agreement. For the reasons stated herein, ev3 submits that

the proposed sentence is fair and just under all the circumstances. In addition to its punitive

aspects and remedial measures, the recommended sentence recognizes that ev3 provided

substantial cooperation to the Government, that the misconduct at issue occurred long before

(and two companies before) Medtronic’s acquisition of ev3, and that there are no allegations of

patient harm. The lengthy substantive negotiations have ensured that neither party has hastily

entered into these agreements; rather, they are the product of an extensive, substantive, good

faith, and adversarial process.

           The Plea Agreement fully satisfies the objectives of criminal sentencing set forth in 18

U.S.C. § 3553(a). Accordingly, ev3 requests that the Court accept ev3’s plea and impose the

sentence jointly recommended in the Plea Agreement.

                                         FACTUAL BACKGROUND

           A.       ev3, Onyx, and the Conduct at Issue

           Pursuant to the Plea Agreement, ev3 will plead guilty to a single misdemeanor violation

of the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §§ 331(a), 333(a)(1). The

Government alleges that between August 2005 and December 2009 ev3 introduced into interstate

commerce the medical device known as the Onyx Liquid Embolic System without a required

premarket approval (“PMA”) for intended uses outside the brain. See Information ¶¶ 26-27,

ECF No. 8 (Ex. A); Plea Agreement ¶ 1.

           By way of background, in July 2005, the U.S. Food and Drug Administration granted a

PMA for Onyx, a liquid embolic agent that solidifies upon contact with blood, for pre-surgical



1
    The Plea Agreement and its exhibits, including the Side Letter and Information, are attached hereto as Appendix A.


                                                           2
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 3 of 15



embolization of brain arteriovenous malformations (“BAVMs”). Information ¶ 10. BAVMs are

essentially tangles of abnormal or malformed blood vessels in the brain that, left untreated, can

cause bleeding in the brain, seizures, stroke, or other serious neurological problems. Information

¶ 10. Onyx greatly expanded physicians’ treatment options for this rare condition. In treating

BAVMs with Onyx, neurointerventional radiologists or neurosurgeons use catheter access to

inject Onyx into the malformed blood vessels, which stops the flow of blood to the BAVM and

allows a surgeon to remove the vessel entanglement surgically. Information ¶ 11.

         Onyx was initially developed by Micro Therapeutics, Inc. (“MTI”). MTI applied to the

FDA for a PMA to distribute Onyx in the United States for the pre-surgical embolization of

BAVMs. In November 2005, ev3—a Minnesota-based corporation that manufactured medical

devices used to treat vascular diseases—acquired MTI, which became the neurovascular division

of ev3. Information ¶ 1.

         Shortly after PMA approval in 2005, the Government alleges that ev3 began marketing

Onyx to physicians for uses that were not approved by the FDA. Information ¶ 14. For

example, the Information alleges that Onyx was sold to vascular surgeons and interventional

radiologists who used Onyx for peripheral malformations—i.e., surgical procedures outside the

brain.   Information ¶ 15.   The Government also contends that ev3 “compensated territory

managers for sales of Onyx for unapproved uses.” Information ¶ 16.

         While ev3 takes full responsibility for marketing Onyx for peripheral uses in certain

instances, it is important to note that Onyx had been approved for peripheral use for years in

more than 70 countries. There was considerable medical literature discussing the benefits of

using Onyx for peripheral lesions, and this topic was widely discussed at international medical

conferences attended by U.S. physicians. Significantly, the Information does not allege harm to



                                                3
             Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 4 of 15



any patients as a result of the use of Onyx in peripheral procedures.                Indeed, Onyx has

undisputed therapeutic benefits for patients, and has had an exemplary safety profile since it was

first launched internationally in 1999. Moreover, the Government does not allege that ev3 made

any false or misleading statements in its marketing of Onyx.

           B.       Corporate Acquisitions

           In July 2010—after the misconduct alleged in the Information ended—Covidien

purchased ev3, and the Irvine-based neurovascular business became known as Covidien

Neurovascular.2         Side Letter at 1.       Five years later, in January 2015, Medtronic acquired

Covidien. Side Letter at 1. The Onyx revenue was a very small fraction of the overall Covidien

revenues at the time of the acquisition and represents an even smaller portion of Medtronic’s.

           The alleged misconduct occurred between August 2005 and December 2009—ending

five years before Medtronic acquired Covidien in January 2015, and several months before

Covidien acquired ev3 in July 2010.                 Indeed, the Plea Agreement specifically states that

Medtronic “acquired ev3 several years after the criminal conduct that resulted in th[e] [P]lea

[A]greement and had no prior knowledge of or involvement in such conduct.” Plea Agreement ¶

5(e); see also Press Release, DOJ, Medical Device Maker ev3 to Plead Guilty and Pay $17.9

Million for Distributing Adulterated Device; Covidien Paid $13 Million to Resolve Civil

Liability for Second Device (Dec. 4, 2018) (“Medtronic played no role in the criminal conduct . .

. .”).

           C.       Government Investigation and Cooperation

           ev3 has provided substantial cooperation over the course of DOJ’s investigation. DOJ

first issued a subpoena to ev3 calling for production of documents on May 7, 2011. Less than



2
    Covidien Neurovascular was not a distinct corporate entity from Covidien.


                                                           4
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 5 of 15



two weeks later, ev3’s counsel met with DOJ to discuss its priorities for documents and

custodians, and started document production by June 2011. Over the next few years, ev3

participated in more than thirty weekly calls and meetings with DOJ to discuss document

production. DOJ made at least sixteen specific requests—e.g., to prioritize the production of

certain documents or particular witnesses’ files—with which ev3 always complied on DOJ’s

timeframe. ev3 provided a weekly chart describing the status of the document production and a

list of custodians.3    In total, ev3 made over fifty separate productions to DOJ, producing

approximately five million pages of responsive material. ev3 further assisted DOJ by facilitating

interviews and grand jury appearances for over twenty-five then-current and former employees.

Over the course of approximately two dozen substantive meetings, ev3 also shared the results of

its extensive internal investigation, addressing all the issues of concern or interest to DOJ.

        Finally, ev3 accommodated DOJ’s requests to extend the timeline of the investigation,

executing numerous tolling agreements. Four federal prosecutors working on this matter left the

Government during the course of investigation, causing delays during each transition. Other

delays in this matter were attributable to ev3, such as when Medtronic assumed responsibility for

this matter, but at no time did DOJ determine that any of the entities (ev3, Covidien, or

Medtronic) were uncooperative.

        D.      The Plea Agreement and Side Letter

        After extensive substantive settlement negotiations over the course of many months, ev3

entered into a Plea Agreement with DOJ on December 7, 2018, to accept responsibility for its

misconduct. Plea Agreement ¶ 1. The Plea Agreement calls for a total monetary sanction of

$17.9 million. Plea Agreement ¶ 5. The parties have also entered into a Side Letter, which


3
  These charts showed ev3’s collection, review, and production efforts with respect to the types of data and
documents—such as current email, backup email, and paper documents—available for each of the nearly seventy

                                                     5
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 6 of 15



requires a comprehensive monitoring framework ensuring that the sales and marketing of

specified ev3 products remains compliant with the law in the future. Side Letter at 3-7. The

Side Letter provides terms for government monitoring of the Medtronic business unit containing

Onyx. Side Letter at 3-7. The key terms of the Plea Agreement and the Side Letter are

summarized below.

                1.          The Plea Agreement

        Under the Plea Agreement, ev3 will plead guilty to a misdemeanor violation of the FDCA,

21 U.S.C. §§ 331(a), 333(a)(1). Plea Agreement ¶ 1. ev3 also agreed to pay a criminal fine in the

amount of $11,900,000, forfeiture in the amount of $6,000,000, and a mandatory special

assessment of $125. Plea Agreement ¶ 5. By entering into the Plea Agreement, ev3 has agreed to

admit responsibility “expressly and unequivocally” for the misconduct detailed in the Information.

Plea Agreement ¶ 1.

        The aforementioned financial penalties were negotiated by the parties and were based on

numerous factors, all driven by the Guidelines’ principle that the first step is identifying ev3’s

pecuniary gain from its off-label marketing practices. The parties first ascertained the volume of

off-label sales of Onyx for the relevant time period, assessed and debated the extent to which a

physician’s decision to use Onyx off-label was caused by ev3’s conduct, and then adjusted for the

cost of the goods sold. The parties then negotiated over other adjustments including the relevant

time period, First Amendment considerations pertaining to restrictions on commercial speech, and

litigation risk. ev3 and its consultants also developed a model to assess the pecuniary gain from

the offense and the parties had roughly ten negotiating sessions—using this model—just on the

size of the fine and forfeiture.



custodians DOJ requested.


                                                 6
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 7 of 15



        The Plea Agreement provides for no restitution, recognizing that because “there are no . . .

known victims” of the conduct at issue, “the complication and prolongation of the sentencing

process that would result from an attempt to fashion a proper restitution order . . . outweighs the

need to provide restitution.” Plea Agreement ¶ 5(d).

        The Plea Agreement also provides that ev3 will not be placed on probation because

Medtronic “(1) acquired ev3 several years after the criminal conduct that resulted in th[e] [P]lea

[A]greement and had no prior knowledge of or involvement in such conduct; (2) took significant

steps to prevent any future conduct of the kind that resulted in this [P]lea [A]greement; (3)

committed to certain compliance provisions related to the medical devices at issue in this case;

and (4) agreed to make the results of certain compliance assessments available to the United

States,” pursuant to the Side Letter. Plea Agreement ¶ 5(e).

        The sentence presented to this Court for approval is submitted under Federal Rule of

Criminal Procedure 11(c)(1)(C). Under Rule 11(c)(1)(C), “the plea agreement may specify that an

attorney for the government will . . . agree that a specific sentence or sentencing range is the

appropriate disposition of the case.” Fed. R. Crim. P. 11(c)(1)(C). This Court is then obligated to

either accept or reject the sentence recommended by the parties. Rule 11(c)(1)(C) pleas are very

common in criminal cases involving corporations. Corporate defendants and attorneys for the

government often negotiate Rule 11(c)(1)(C) pleas in order to account for the interests of innocent

employees, shareholders, and investors, and also to promote efficient and just resolution of matters

via plea rather than trial. Not surprisingly, the vast majority of corporate criminal charges involve

Rule 11(c)(1)(C) pleas in this district and elsewhere.4 Indeed, since December 2012, at least 85

companies have entered into Rule 11(c)(1)(C) pleas in federal courts.5


4
  In recent years, a number of life sciences companies have pled guilty to criminal conduct pursuant to Rule
11(c)(1)(C) in the District of Massachusetts. See, e.g., Plea Agreement at 2, United States v. Warner Chilcott Sales

                                                         7
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 8 of 15



        2.       DOJ Side Letter Agreement

        As part of the resolution of this matter, the parties agreed to enter into a Side Letter

Agreement with compliance terms and government monitoring of the relevant business unit, which

will be in effect through April 2021. As detailed in the Side Letter, the Government acknowledged

that “the conduct that forms the basis of the criminal charge occurred prior to both Medtronic’s

acquisition of Covidien and prior to Covidien’s acquisition of ev3, Inc.”                    Side Letter at 2.

Moreover, “Medtronic and Covidien had no prior knowledge of or involvement with any of the

conduct that formed the basis of the criminal charge.” Side Letter at 2.

        The Side Letter also notes that after acquiring Covidien and ev3, and “without prompting

or direction from the United States, Medtronic initiated additional compliance measures to

prevent potential violations of the FDCA by ev3, Inc. and its employees.” Side Letter at 3. The

company also developed additional compliance measures to prevent misconduct similar to that

outlined in the Information. Side Letter at 3. These measures include maintaining an Ethics and

Compliance Program governing all Medtronic operating units.                      That Compliance Program


U.S. (LLC), No. 15-cr-10327 (D. Mass. Oct. 29, 2015) (ECF No. 2); Plea Agreement at 3, United States v.
GlaxoSmithKline LLC, No. 12-cr-10206 (D. Mass. July 2, 2012) (ECF No. 2); Plea Agreement at 6, United States v.
Merck Sharp & Dohme Corp., No. 11-cr-10384 (D. Mass. Dec. 12, 2011) (ECF No. 12); Plea Agreement at 3,
United States v. Elan Pharm., Inc., No. 10-cr-10431 (D. Mass. Feb. 28, 2011); Revised Plea Agreement at 8, United
States v. SB Pharmco Puerto Rico, Inc., No. 10-cr-10355 (D. Mass. Nov. 8, 2010) (ECF No. 10); Plea Agreement at
10, United States v. Forest Pharm., Inc., No. 10-cr-10294 (D. Mass. Sept. 15, 2010) (ECF No. 7); Plea Agreement at
5, United States v. Ortho-McNeil Pharm., LLC, No. 10-cr-10147 (D. Mass. Apr. 29, 2010) (ECF No. 3); Plea
Agreement at 3, United States v. Pharmacia & Upjohn Co., No. 09-cr-10258 (D. Mass. Sept. 2, 2009) (ECF No. 2);
Plea Agreement at 3, United States v. Biovail Pharm., Inc., No. 08-cr-10124 (D. Mass. Sept. 14, 2009); Plea
Agreement at 1, United States v. Bryan Corp., No. 07-cr-10353, (D. Mass. Dec. 20, 2007.) (ECF No. 5); Plea
Agreement at 3, United States v. Pharmacia & Upjohn Co., Inc., No. 07-cr-10099 (D. Mass. Apr. 3, 2007) (ECF
No. 2); Plea Agreement at 3, United States v. Schering Sales Corp., No. 06-cr-10250-RBS (D. Mass. Sept. 20, 2006)
(ECF No. 12); Plea Agreement at 5, United States v. Serono Laboratories, Inc., No. 05-cr-10282 (D. Mass. Dec. 21,
2005) (ECF No. 7); Plea Agreement at 2, United States v. Warner-Lambert Co. LLC, No. 04-cr-10150-RGS (D.
Mass. May 13, 2004) (ECF No. 2); United States v. Bayer Corp., No. 03-cr-10118-RG (D. Mass. May 8, 2003)
(ECF No. 7); Plea Agreement at 2, United States v. TAP Pharm. Products, Inc., No. 98-cv-10547 (D. Mass. Oct. 1,
2001) (ECF No. 44).
5
  Rule 11(c)(1)(C) pleas are also used widely in other industries outside of the pharmaceutical and medical device
industries. For example, Tyson Poultry recently pled guilty to a Clean Water Act charge through a Rule 11(c)(1)(C)
plea in the Western District of Missouri. See Plea Agreement 1, United States v. Tyson Poultry, Inc., No. 3:17-cr-
05041 (W.D. Mo. Sept. 27, 2017) (ECF No. 8).

                                                        8
          Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 9 of 15



includes governance oversight by an Audit Committee of the Board of Directors, which is

responsible for overseeing compliance with all applicable laws and regulations, including the

FDCA. The Audit Committee reports to the Board of Directors, and receives regular reports

from Medtronic’s Global Chief Ethics and Compliance Officer regarding the results of audits,

significant investigations, and any corrective or preventative actions. Side Letter at 4-5.

        In the Side Letter, the company agreed to five “Cooperation Commitments.” First, it will

promptly inform employees of its Neurovascular business unit of ev3’s guilty plea. Side Letter

at 3-4. Second, it will maintain its existing Compliance Program. Side Letter at 4-5. Third, it

will design employee compensation to ensure that variable pay, bonuses, and quotas for its

Neurovascular sales force only incentivize the marketing of the Onyx device for indications

approved by the FDA. Side Letter at 5. Fourth, it will develop a policy for the Neurovascular

business unit that governs the appropriate role of sales personnel in providing technical

assistance to physicians regarding uses of devices that have not been approved by the FDA. Side

Letter at 5. Finally, it will conduct annual compliance reviews of the Neurovascular business

unit’s marketing and sales practices for Onyx, as well as two other legacy ev3 devices, for three

review periods lasting through 2021. Side Letter at 6. This Annual Review will include a

summary of findings and areas of improvement, an analysis of certain communications,6 and

relevant corrective actions. These materials will be provided to the Audit Committee and, upon

request, the Government. Side Letter at 7. Finally, the company will provide a certification to the


6
   Specifically, the annual review will include “an analysis of a representative sample of documented
communications between Medtronic’s Neurovascular Business and customers regarding the sale and marketing of
the Covered Devices, the approved marketing materials for the Covered Devices, any unapproved marketing
materials for the Covered Devices identified by any employee of Medtronic, the sales incentive plans for the
Covered Devices, training assessments of sales and marketing personnel in the Neurovascular Division, and a
review of any potential compliance violations involving the Covered Devices identified by any employee of
Medtronic or reviewed by Medtronic’s Legal or Compliance Department if identified by an outside source.” Side
Letter at 6-7.


                                                     9
         Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 10 of 15



Government after each annual review period.          Side Letter at 7.   Failure to abide by the

requirements to maintain the Compliance Program or to provide the annual certifications or other

Annual Review materials to the Government will result in a penalty of $20,000 per day. Side

Letter at 8.

                                         ARGUMENT

A.      THE PROPOSED SENTENCE SERVES THE PURPOSES OF SENTENCING
        SET FORTH IN 18 U.S.C. § 3553(A).

        Criminal sentencing proceedings are guided by the factors set forth in 18 U.S.C. §

3553(a). The overarching principle of sentencing is that the punishment imposed must be

“sufficient, but not greater than necessary” to comply with the purposes of the statute. Id. This

principle “necessarily informs a sentencing court’s consideration of the entire constellation of

[S]ection 3553(a) factors,” and a court should “strive to construct a sentence that is minimally

sufficient to achieve the broad goals of sentencing.” United States v. Rodríguez, 527 F.3d 221,

228 (1st Cir. 2008). In relevant part, Section 3553(a) instructs courts to consider “the nature and

circumstances of the offense and the history and characteristics of the defendant,” the need for

the sentence to reflect the “seriousness of the offense” and “to provide just punishment for the

offense,” and “any pertinent policy statement,” including those issued by the Sentencing

Commission.

        Here, the sentence set forth in the Plea Agreement is “sufficient, but not greater than

necessary, to comply with the purposes set forth in” 18 U.S.C. § 3553(a). The terms of the Plea

Agreement reflect the seriousness of the offense committed by ev3 and provide adequate

deterrence. 18 U.S.C. § 3553(a)(2)(A)-(B).




                                                10
         Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 11 of 15




       In support of the proposed sentence here, ev3 submits that, without minimizing the

conduct, the adulteration at issue in this case involved an unapproved use for Onyx that has been

approved for years in 74 countries around the world. Moreover, the use of Onyx in peripheral

procedures is not associated with an increased risk of adverse events. In assessing whether the

substantial monetary sanction in this case is appropriate, those factors are important.

       Additionally, the company that markets Onyx today is a fundamentally different entity

from the one described in the Information. The misconduct at issue took place from August 2005

through December 2009. ev3 was acquired by Covidien in July 2010—several months after the

misconduct ended—and then Covidien was acquired by Medtronic five years after the misconduct

ended. There is no overlap between the ev3 Board of Directors during the relevant timeframe and

the current ev3 Board.

       Medtronic also has dedicated extensive resources and effort to compliance, and its robust

compliance program now governs the legacy business units of ev3. See 18 U.S.C. § 3553(a)(2)(C)

(instructing Courts to consider whether the public is protected “from further crimes of the

defendant”). First, pursuant to the company’s charter, Medtronic’s Audit Committee is vested with

oversight over its worldwide compliance program. The Audit Committee receives quarterly

reports from the Global Chief Ethics and Compliance Officer concerning the performance of the

company’s global compliance program, including the results of significant compliance audits and

investigations and any resulting corrective or preventative actions. The company also has an

Executive Compliance Committee, which meets in person quarterly to provide oversight, monitor

effectiveness, discuss risks, set strategic direction, and ensure that there are adequate compliance

resources. Finally, Medtronic’s Chief Human Resources Officer, Chief Financial Officer, General



                                                  11
        Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 12 of 15



Counsel, and Chief Global Ethics & Compliance Officer approve discipline for any significant

misconduct worldwide.

II.    THE PUNISHMENT IS APPROPRIATE UNDER THE SENTENCING
       GUIDELINES.

       While the fine provisions of the Sentencing Guidelines do not apply to organizational

defendants for misdemeanor violations of the FDCA, the proposed fine is entirely consistent with

the guidelines. See USSG § 8C2.1; see also 18 U.S.C. § 3553(a)(2)(B) (instructing Courts to

consider whether the proposed sentence “afford[s] adequate deterrence to criminal conduct”).

Specifically, the parties agree that the base fine—or the reasonably estimated pecuniary gain from

the conduct at issue—is $6,000,000 under USSG § 8C2.4(a)(2), and pursuant to USSG § 8C2.5,

the culpability score is seven. The culpability score was derived by (1) adding three points to the

base score of five, because ev3 had more than 200 employees and a high-level individual

“participated in, condoned, or was willfully ignorant of the offenses,” USSG § 8C2.5(b)(3)(A); and

(2) subtracting one point because ev3 recognized and affirmatively accepted responsibility for its

criminal conduct. See USSG § 8C2.5(g)(3). Pursuant to USSG § 8C2.6, the multiplier is 1.4 to

2.8, which results in a Guideline range of $8,400,000 to $16,800,000. Plea Agreement ¶ 4.

However, under 18 U.S.C. § 3571(d), “the defendant may be fined not more than the greater of

twice the gross gain or twice the gross loss,” which here is $6,000,000. See also Plea Agreement

¶ 2. The parties thus agreed that ev3 would pay a criminal fine of $11,900,000 and forfeiture in

the amount of $6,000,000, both to be paid within seven days of the date of sentencing. Plea

Agreement ¶ 5(a), (c). Thus, after years of extensive negotiations—and upon consideration of all

of the factors set forth in 18 U.S.C. §§ 3553(a) and 3572—the parties have agreed that the fine is

within the guidelines and will result in an appropriate sentence.




                                                 12
        Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 13 of 15



       The Sentencing Guidelines also provide that cooperation is “timely” if it begins “essentially

at the same time as the organization is officially notified of a criminal investigation.” § 8C2.5 cmt.

13 (U.S. Sentencing Comm’n 2018). As previously described, ev3 provided the Government with

substantial cooperation over the course of DOJ’s investigation, including producing more than five

million pages of documents, making current and former employees available for interviews and

grand jury appearances, and sharing the results of an extensive internal investigation with DOJ

over the course of approximately two dozen substantive meetings.

                                          *       *       *

       The misconduct at issue ended almost a decade ago, and occurred under the purview of a

company that has since been twice acquired. As described in more detail in ev3’s Motion to

Waive the Presentence Report and Consolidate the Plea and Sentencing Hearings, also filed on

January 18, 2019, the interests of justice would be served by imposing the punishment and

remedial measures set forth in the Plea Agreement and bringing this matter to a conclusion after

these many years. ev3 thus respectfully requests that this Court accept its Rule 11(c)(1)(C) guilty

plea and impose the sentence recommended in the Plea Agreement.




                                                 13
        Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 14 of 15




Dated: January 18, 2019                    Respectfully submitted,



Boston, Massachusetts                      /s/ Joshua S. Levy
                                           Joshua S. Levy (BBO # 563017)
                                           Kirsten B. Liedl (BBO # 687889)
                                           ROPES & GRAY LLP
                                           Prudential Tower
                                           800 Boylston Street
                                           Boston, Massachusetts 02199-3600
                                           joshua.levy@ropesgray.com
                                           kirsten.liedl@ropesgray.com

                                           Telephone: (617) 951-7000
                                           Facsimile: (617) 951-7050

                                           Attorneys for Defendant,
                                           ev3, Inc.




                                      14
         Case 1:18-cr-10461-JGD Document 10 Filed 01/18/19 Page 15 of 15




                                     CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the CM/ECF system will be sent
 electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: January 18, 2019                             /s/ Joshua S. Levy
                                                    Joshua S. Levy




                                               15
